Citation Nr: 0909250	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  08-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a chronic left knee 
disorder, including as secondary to service-connected right 
total knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had periods of active service from April 1966 to 
April 1968 and from November 1972 to November 1976.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection is now in effect for right knee 
replacement with arthritis for which a 30 percent rating was 
assigned both before and since a 100 percent rating was in 
effective from March 13, 2006 until April 13, 2007; and 
degenerative disc disease of the lumbar spine with arthritis, 
rated as 10 percent disabling.

The Veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO via videoconferencing in 
December 2008; a transcript is of record.  Tr. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service entrance examination shows no left knee 
problem or history thereof. 

In October 1966, he was seen with complaints of having what 
he thought was water on the left knee.  He reported having 
had injuries to both knees.  He had also recently turned the 
left knee.  On examination, the left knee was slightly 
swollen, and heat and an Ace bandage was prescribed.

Service treatment records show that he was to be given X-rays 
in August 1967 of both knees, at which time he was said to 
have "chronic weak knees".  However, the X-ray was read as 
showing a negative chest, without findings of any sort 
relating to his knees.  Another August 1967 clinical notation 
was that he had poor muscle strength in his knees but on 
examination, there was no fluid, or meniscus or ligamentous 
tenderness.  Quadriceps exercises were recommended.

On the separation examination in February 1968, he reported a 
history of swollen or painful joints and said that his knee 
slipped out occasionally (which knee was not identified).

In September 1973, he complained of pain in the left foot.  
In November 1973, he was seen at the battalion aid station 
complaining that he had hit his left knee on a rock when he 
fell while skiing.  X-rays were reportedly normal, but a 
clinical notation was made that the knee was "cleaned and 
sutured".  In July 1975, he had a blister on the ball of the 
left foot which was drained and moleskin applied.

On several occasions in March 1976, he was seen for pain in 
the posterior aspect of the left ankle.  He had injured the 
ankle about 2 weeks before on a march, but kept walking on it 
and it had gotten worse. A large amount of swelling and 
discoloration was noted as was pain in flexion of the foot; a 
walking cast was applied for tendonitis.  Service records 
also document right knee and back problems.

In his initial claim for VA benefits, the Veteran cited his 
fall while skiing and injuring the left knee in service

Attempts have been made to obtain post-service clinical 
records, and it appears likely that all available records are 
now in the file.

The Veteran has had total knee replacement of both knees.  At 
least one VA examiner has opined that the left knee problems 
were not likely due to his right knee problems or service 
absent disability in service.  It is unclear whether the 
examiner reviewed the service records as cited above which 
reflect several instances of left knee trauma and symptoms 
therein.  There are also additional instances which the 
Veteran has now testified occurred, but for which he did not 
seek special care at the time.

The Veteran has provided historical information including his 
testimony as to his in-service jobs which involved, among 
other things, being an instructor as an arctic expert for 
mountaineering, skiing, snowshoeing, glacier training, and 
rescue.   He has reported that in service he fell on several 
occasions and twisted both knees; that the injuries to one 
knee were no more measurable than in the other; and that the 
post-service impairment and deterioration appeared to be at 
about the same level.  

At the most recent hearing, he indicated that he would be 
amenable to re-examination at the VA in Anchorage by a 
physician other than the one who had last examined him there, 
at which time he would provide the complete history of in-
service injuries.  He asked to have considered in the 
evaluation whether if not that trauma itself, whether the 
left knee problems arose from the subsequent wear and tear 
and over-utilization of the then marginally better knee 
because of deterioration in the other knee, etc. Tr. at 14.

The issue at hand is not just whether the Veteran's left 
total knee replacement is attributable to an in-service 
injury but also whether it has been in any way impacted by 
his other already service-connected disabilities of the right 
knee and back.  This has not been fully addressed.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has additional clinical 
data with regard to his left knee since 
service, he should provide it and VA 
should assist as feasible.

2.  The Veteran should then be examined by an 
orthopedist who has not previously examined him 
to determine the nature and etiology of all 
claimed left knee problems.

 The claims folder, to include a copy of this 
Remand, must be made available to any examiner 
for review in conjunction with the examination, 
and any examiner must indicate in the 
examination report that the claims folder was 
so reviewed. 

    The examination is to determine: 

    (a)  What are his current diagnoses and the 
nature of his left knee disabilities, based 
upon the previous medical records on file and 
the Veteran's history before, during, and after 
his service?  

    (b)  When were the diagnosed left knee 
disabilities first demonstrated, and by what 
evidence is that determinable?  

    (c)  Were there any changes, increases or 
decreases in symptoms in or attributable to 
periods of duty, and what were they, if 
determinable?  

    (d)  Are any or all of such conditions 
causally or etiologically related to his 
military service?

    (e)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service (or pre-existed service and 
was aggravated therein), or arose after service 
and has been either caused or aggravated beyond 
its previous baseline level of disability by a 
service-connected disability or treatment 
therefor, or whether such a causation or 
aggravation relationship is unlikely (i.e., 
less than a 50-50 probability).  

    (f)  The examiner should conduct all special 
studies deemed necessary to render a diagnosis 
and the requested opinions.  A complete 
rationale for all opinions expressed should be 
provided.  

    (g)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    (h)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability. 

(3)  The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claim.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the Veteran 
does not report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

(4)  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claims for service connection for a chronic 
left knee disability on all potential bases.  

If the decision remains adverse, provide him 
and his representative with an appropriate 
SSOC.  Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

